Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on 24 August 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 15, 19, and 20 and the cancellation of claim(s) 9-13; and the addition of claim(s) 21-25 have been acknowledged and entered.  
In view of the amendment to claim(s) 15, the rejection of claim(s) 15 under 35 U.S.C. §112 is withdrawn.
In view of the amendment to claim(s) 1, 15, 19, and 20, the rejections of claims 1-20 under 35 U.S.C. §102 and 35 U.S.C. §103 are withdrawn.
In light of the amended/newly added claims, new grounds for rejection under 35 U.S.C. §102 and 35 U.S.C. §103 are provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102/103, see pages 8-9 of the Response to Non-Final Office Action dated 24 May 2022, which was received on 24 August 2022 (hereinafter Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1, 19, and 20 under 35 U.S.C. §102 in light of Zhou (U.S. Pat. App. Pub. No. 2019/0324731, hereinafter Zhou), applicant asserts that the cited references fail to teach “at least one process of the one or more processes identified as belonging to the specific process grouping is an instance of a specific software application that is being executed by electronic circuitry of a computer; and at least two process groupings of the plurality of process groupings are associated with unique corresponding software applications ... processing the eligible token words includes: for at least one eligible token word, calculating a weighting that is proportional to how often the at least one eligible token word appears in parameters associated with the specific software application and inversely proportional to how often the at least one eligible token word appears in parameters associated with other software applications; and selecting the selected subset within the eligible token words based on filtering eligible token words according to their respective calculated weightings”. Applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 1, 19, and 20 under 35 U.S.C. §102 are withdrawn.
Applicant further argues that dependent claims 2-8 and 14-18 overcome the cited references for at least the same reasons as independent claims 1, 19, and 20. Applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 2-8 and 14-18 under 35 U.S.C. §102 and 35 U.S.C. §103 are withdrawn.
However, upon further consideration, new ground(s) of rejection under 35 U.S.C. §103 are made in light of combinations of Zhou, Dwarakanath (U.S. Pat. App. Pub. No. 2017/0060842, hereinafter Dwarakanath), and Roche (U.S. Pat. App. Pub. No. 2021/0019476, hereinafter Roche), and newly cited reference Nguyen (U.S. Pat. No./ U.S. Pat. App. Pub. No. 2020/0314117, hereinafter Nguyen).
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and 103 (or as subject to pre-AIA  35 U.S.C. §102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 19-23, and 25 is/are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Nguyen.

Regarding claim 1, Nguyen discloses A method, comprising (systems and methods for “performing security analysis of events”; Nguyen, ¶¶ [0180]): obtaining one or more parameters of one or more processes identified as belonging to a specific process grouping among a plurality of process groupings, (“At 502, the communications module 232 can receive, via a communications interface 236, a plurality of command-line records 504 {one or more parameters of one or more processes…} associated with respective events 506 {identified as belonging to a specific process grouping} of a plurality of events {among a plurality of process groupings}.”; Nguyen, ¶¶ [0181]) wherein: at least one process of the one or more processes identified as belonging to the specific process grouping (“the security subsystem 250 can determine that the first cluster 520 comprises at least a first group 524 of events 506 associated with a first classification 526”; Nguyen, ¶¶ [0184]) is an instance of a specific software application that is being executed by electronic circuitry of a computer (“While example techniques described herein may refer to analyzing events that may potentially be malicious [software, processes, or other system components], it is understood that the techniques may also apply to other types of events, e.g., produced by non-malicious software, processes, or other system components”; Nguyen, ¶¶ [0027]); and at least two process groupings of the plurality of process groupings are associated with unique corresponding software applications (“a first group 524 of events 506 associated with a first classification 526” and “a second group 528 of events 506 associated with a second, different classification 530,“; Nguyen, ¶¶ [0184]); identifying eligible token words in the one or more parameters (“At 406, the representation subsystem 244 can extract at least two terms 408 from the respective command-line record 306 associated with the first event 302.”; Nguyen, ¶¶ [0165]); processing the eligible token words to select a subset within the eligible token words that are likely descriptive of the specific process grouping, (“At 414, the representation subsystem 244 can determine the respective event vector 316 for the first event 302 based at least in part on the at least two respective terms 408” where “operation 414 can include mapping the text of the terms to a one-hot or other encoding, e.g., using a term corpus such as that described herein with reference to training module 226.”; Nguyen, ¶¶ [0173]) wherein processing the eligible token words includes: for at least one eligible token word, calculating a weighting that is proportional to how often the at least one eligible token word appears in parameters associated with the specific software application and inversely proportional to how often the at least one eligible token word appears in parameters associated with other software applications (“Various examples operate on terms received in event records 240, e.g., command-line text 310, 312. Command lines can be divided into terms, e.g., as discussed herein with reference to operation 406. Some examples map the terms into an encoding, e.g., one-hot, for use in CMs 220. In some examples, the training module 226 sorts a term corpus by frequency to provide a sorted term corpus.... The frequency can include a frequency of occurrence in the term corpus, a term-frequency/inverse document frequency (TF-IDF) of the term with respect to a term corpus including multiple documents,” where term frequency is calculating a weighting that is proportional to how often the at least one eligible token word appears in parameters associated with the specific software application and where term frequency compared to the inverse document frequency is inversely proportional to how often the at least one eligible token word appears in parameters associated with other software applications; Nguyen, ¶¶ [0095]); and selecting the selected subset within the eligible token words based on filtering eligible token words according to their respective calculated weightings (“The term corpus and the sorted term corpus can include at least some terms drawn from or occurring in document corpus(es) described herein with reference to operation 314.”; Nguyen, ¶¶ [0095]); and utilizing the selected subset within the eligible token words to determine a descriptive identifier associated with the specific process grouping (“the representation subsystem 244 can determine the respective event vector 316 for the first event 302 based at least in part on the at least two respective terms 408” by “mapping the text of the terms to a one-hot or other encoding, e.g., using a term corpus such as that described herein with reference to training module 226” where “Each event 302, 304 in the first cluster 416 is associated with the first cluster identifier 330. For example, first cluster 416 can be determined based on the cluster identifiers output by operation 328.”; Nguyen, ¶¶ [0173]-[0175]).

Regarding claim 2, Nguyen discloses wherein the one or more parameters include at least one of the following: a command that starts software process execution, a parameter that specifies software process configuration upon execution, a software process name (“At 502, the communications module 232 can receive, via a communications interface 236, a plurality of command-line records 504” where command-line records includes “SQL injection attacks” {a command that starts software process execution... a software process name} such as “$name=“foo’; DROP TABLE Products; --” {a parameter that specifies software process configuration upon execution}; Nguyen, ¶¶ [0181], [0052]), or a software process file location path (command line information can further include “rm -rf *--” where the double hyphen indicates removing all files in the current directory and all subdirectories {a software process file location path}; Nguyen, ¶¶ [0170]). 

Regarding claim 3, Nguyen discloses wherein the one or more processes have been identified as belonging to the specific process grouping using data clustering (“the clustering subsystem 248 can cluster the events 506 (e.g., the representations of those events 506 in respective command-line records 504 or other event records 112) of the plurality of events 506 based at least in part on the plurality of event vectors 512 to assign each event 506 to a cluster of a plurality 518 of clusters.”; Nguyen, ¶¶ [0183]). 

Regarding claim 4, Nguyen discloses wherein identifying the eligible token words includes extracting eligible text strings from the one or more parameters (“the term corpus can include terms extracted from individual command lines, or from groups of command lines such as command-line text 310, 312.”; Nguyen, ¶¶ [0096]).

Regarding claim 6, Nguyen discloses wherein identifying the eligible token words includes comparing words in the one or more parameters against a list of ineligible token words (“the training module 226 can replace the K≥2 lowest-frequency (e.g., least-commonly-occurring) terms in the sorted term corpus with an unknown-term indicator. The unknown-term indicator can be, e.g., a string that is not a valid term under the extraction rules defined by operation 406 or as otherwise discussed herein.”; Nguyen, ¶¶ [0097]).

Regarding claim 19, Nguyen discloses A system, comprising (systems and methods for “performing security analysis of events”; Nguyen, ¶¶ [0180]): one or more processors configured to (the operations described herein …cause or enable the one or more processors to perform the recited operations.”; Nguyen, ¶¶ [0345]): obtain one or more parameters of one or more processes identified as belonging to a specific process grouping among a plurality of process groupings, (“At 502, the communications module 232 can receive, via a communications interface 236, a plurality of command-line records 504 {one or more parameters of one or more processes…} associated with respective events 506 {identified as belonging to a specific process grouping} of a plurality of events {among a plurality of process groupings}.”; Nguyen, ¶¶ [0181]) wherein: at least one process of the one or more processes identified as belonging to the specific process grouping (“the security subsystem 250 can determine that the first cluster 520 comprises at least a first group 524 of events 506 associated with a first classification 526”; Nguyen, ¶¶ [0184]) is an instance of a specific software application that is being executed by electronic circuitry of a computer (“While example techniques described herein may refer to analyzing events that may potentially be malicious [software, processes, or other system components], it is understood that the techniques may also apply to other types of events, e.g., produced by non-malicious software, processes, or other system components”; Nguyen, ¶¶ [0027]); and at least two process groupings of the plurality of process groupings are associated with unique corresponding software applications (“a first group 524 of events 506 associated with a first classification 526” and “a second group 528 of events 506 associated with a second, different classification 530,“; Nguyen, ¶¶ [0184]); identify eligible token words in the one or more parameters (“At 406, the representation subsystem 244 can extract at least two terms 408 from the respective command-line record 306 associated with the first event 302.”; Nguyen, ¶¶ [0165]); process the eligible token words to select a subset within the eligible token words that are likely descriptive of the specific process grouping, (“At 414, the representation subsystem 244 can determine the respective event vector 316 for the first event 302 based at least in part on the at least two respective terms 408” where “operation 414 can include mapping the text of the terms to a one-hot or other encoding, e.g., using a term corpus such as that described herein with reference to training module 226.”; Nguyen, ¶¶ [0173]) wherein the one or more processors are configured to process the eligible token words including by being configured to: for at least one eligible token word, calculate a weighting that is proportional to how often the at least one eligible token word appears in parameters associated with the specific software application and inversely proportional to how often the at least one eligible token word appears in parameters associated with other software applications (“Various examples operate on terms received in event records 240, e.g., command-line text 310, 312. Command lines can be divided into terms, e.g., as discussed herein with reference to operation 406. Some examples map the terms into an encoding, e.g., one-hot, for use in CMs 220. In some examples, the training module 226 sorts a term corpus by frequency to provide a sorted term corpus.... The frequency can include a frequency of occurrence in the term corpus, a term-frequency/inverse document frequency (TF-IDF) of the term with respect to a term corpus including multiple documents,” where term frequency is calculating a weighting that is proportional to how often the at least one eligible token word appears in parameters associated with the specific software application and where term frequency compared to the inverse document frequency is inversely proportional to how often the at least one eligible token word appears in parameters associated with other software applications; Nguyen, ¶¶ [0095]); and select the selected subset within the eligible token words based on filtering eligible token words according to their respective calculated weightings (“The term corpus and the sorted term corpus can include at least some terms drawn from or occurring in document corpus(es) described herein with reference to operation 314.”; Nguyen, ¶¶ [0095]); and utilize the selected subset within the eligible token words to determine a descriptive identifier associated with the specific process grouping (“the representation subsystem 244 can determine the respective event vector 316 for the first event 302 based at least in part on the at least two respective terms 408” by “mapping the text of the terms to a one-hot or other encoding, e.g., using a term corpus such as that described herein with reference to training module 226” where “Each event 302, 304 in the first cluster 416 is associated with the first cluster identifier 330. For example, first cluster 416 can be determined based on the cluster identifiers output by operation 328.”; Nguyen, ¶¶ [0173]-[0175]); and a memory coupled with at least one of the one or more processors and configured to provide the one or more processors with instructions (“In the context of software, the operations described herein represent computer-executable instructions stored on at least one computer-readable medium (e.g., computer storage medium) that, when executed by one or more processors, cause or enable the one or more processors to perform the recited operations.”; Nguyen, ¶¶ [0345]).

Regarding claim 20, Nguyen discloses A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for (“In the context of software, the operations described herein represent computer-executable instructions stored on at least one computer-readable medium (e.g., computer storage medium) that, when executed by one or more processors, cause or enable the one or more processors to perform the recited operations.”; Nguyen, ¶¶ [0345]): obtaining one or more parameters of one or more processes identified as belonging to a specific process grouping among a plurality of process groupings, (“At 502, the communications module 232 can receive, via a communications interface 236, a plurality of command-line records 504 {one or more parameters of one or more processes…} associated with respective events 506 {identified as belonging to a specific process grouping} of a plurality of events {among a plurality of process groupings}.”; Nguyen, ¶¶ [0181]) wherein: at least one process of the one or more processes identified as belonging to the specific process grouping (“the security subsystem 250 can determine that the first cluster 520 comprises at least a first group 524 of events 506 associated with a first classification 526”; Nguyen, ¶¶ [0184]) is an instance of a specific software application that is being executed by electronic circuitry of a computer (“While example techniques described herein may refer to analyzing events that may potentially be malicious [software, processes, or other system components], it is understood that the techniques may also apply to other types of events, e.g., produced by non-malicious software, processes, or other system components”; Nguyen, ¶¶ [0027]); and at least two process groupings of the plurality of process groupings are associated with unique corresponding software applications (“a first group 524 of events 506 associated with a first classification 526” and “a second group 528 of events 506 associated with a second, different classification 530“; Nguyen, ¶¶ [0184]); identifying eligible token words in the one or more parameters (“At 406, the representation subsystem 244 can extract at least two terms 408 from the respective command-line record 306 associated with the first event 302.”; Nguyen, ¶¶ [0165]); processing the eligible token words to select a subset within the eligible token words that are likely descriptive of the specific process grouping, (“At 414, the representation subsystem 244 can determine the respective event vector 316 for the first event 302 based at least in part on the at least two respective terms 408” where “operation 414 can include mapping the text of the terms to a one-hot or other encoding, e.g., using a term corpus such as that described herein with reference to training module 226.”; Nguyen, ¶¶ [0173]) wherein processing the eligible token words includes: for at least one eligible token word, calculating a weighting that is proportional to how often the at least one eligible token word appears in parameters associated with the specific software application and inversely proportional to how often the at least one eligible token word appears in parameters associated with other software applications (“Various examples operate on terms received in event records 240, e.g., command-line text 310, 312. Command lines can be divided into terms, e.g., as discussed herein with reference to operation 406. Some examples map the terms into an encoding, e.g., one-hot, for use in CMs 220. In some examples, the training module 226 sorts a term corpus by frequency to provide a sorted term corpus.... The frequency can include a frequency of occurrence in the term corpus, a term-frequency/inverse document frequency (TF-IDF) of the term with respect to a term corpus including multiple documents,” where term frequency is calculating a weighting that is proportional to how often the at least one eligible token word appears in parameters associated with the specific software application and where term frequency compared to the inverse document frequency is inversely proportional to how often the at least one eligible token word appears in parameters associated with other software applications; Nguyen, ¶¶ [0095]); and selecting the selected subset within the eligible token words based on filtering eligible token words according to their respective calculated weightings (“The term corpus and the sorted term corpus can include at least some terms drawn from or occurring in document corpus(es) described herein with reference to operation 314.”; Nguyen, ¶¶ [0095]); and utilizing the selected subset within the eligible token words to determine a descriptive identifier associated with the specific process grouping (“the representation subsystem 244 can determine the respective event vector 316 for the first event 302 based at least in part on the at least two respective terms 408” by “mapping the text of the terms to a one-hot or other encoding, e.g., using a term corpus such as that described herein with reference to training module 226” where “Each event 302, 304 in the first cluster 416 is associated with the first cluster identifier 330. For example, first cluster 416 can be determined based on the cluster identifiers output by operation 328.”; Nguyen, ¶¶ [0173]-[0175]).

Regarding claim 21, the rejection of claim 20 is incorporated. Claim 21 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 22, the rejection of claim 20 is incorporated. Claim 22 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 23, the rejection of claim 20 is incorporated. Claim 23 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 25, the rejection of claim 20 is incorporated. Claim 25 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and 103 (or as subject to pre-AIA  35 U.S.C. §102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7-11, 13 and 24 is/are rejected under 35 U.S.C. §103 as being unpatentable over Nguyen as applied to claims 1 and 4 above, and further in view of Dwarakanath.

Regarding claim 5, the rejection of claim 4 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein extracting the eligible text strings includes identifying sequences of text characters bounded by one or more specified delimiting text characters.
Dwarakanath teaches “term extraction techniques… to extract terms significant to generating a functional diagram.” (Dwarakanath, ¶ [0015]). Regarding claim 5, Dwarakanath teaches wherein extracting the eligible text strings includes identifying sequences of text characters bounded by one or more specified delimiting text characters (“cloud platform 220 may identify special characters (e.g., quotation marks, mathematical operators, or parentheses), may identify regular expression patterns based on the special characters, and may select terms from the regular expression patterns. In this case, cloud platform 220 may identify a regular expression, such as “‘Campaign ID’”, and may extract “Campaign ID” as a term from the regular expression. In some implementations, cloud platform 220 may identify patterns of starting and ending special characters that are the same, such as words or characters bounded by quotation marks. Additionally, or alternatively, cloud platform 220 may identify patterns of starting and ending special characters that are related, such as words or characters bounded by parentheses, angle brackets, braces, or the like”.; Dwarakanath, ¶¶ [0072]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Dwarakanath to include wherein extracting the eligible text strings includes identifying sequences of text characters bounded by one or more specified delimiting text characters. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 7 the rejection of claim 1 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein processing the eligible token words includes performing at least one of the following: converting uppercase characters of the eligible token words to lowercase versions, removing numerical characters from the eligible token words, or removing non-alphabetic characters from the eligible token words.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 7, Dwarakanath teaches wherein processing the eligible token words includes performing at least one of the following: converting uppercase characters of the eligible token words to lowercase versions, removing numerical characters from the eligible token words, or removing non-alphabetic characters from the eligible token words (“In some implementations, a character-based k-skip n-gram may include a sequence of n characters, with as many as a skip value quantity, k, characters that may be skipped over.”; Dwarakanath, ¶¶ [0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Dwarakanath to include wherein processing the eligible token words includes performing at least one of the following: converting uppercase characters of the eligible token words to lowercase versions, removing numerical characters from the eligible token words, or removing non-alphabetic characters from the eligible token words. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 8, the rejection of claim 1 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein processing the eligible token words includes calculating a word frequency metric for each of the eligible token words and using the calculated word frequency metrics to identify at least a portion of the eligible token words as high frequency eligible token words.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 8, Dwarakanath teaches wherein processing the eligible token words includes calculating a word frequency metric for each of the eligible token words (“Test script documents may contain repeated skip n-grams with a greater frequency than another type of document, such as a prose document or the like. For example, in a test script document, the pattern “call <*>“ may be repeated, where “*” represents a different variable, function, or the like. In this case, a skip n-gram may be defined as “call <*>“, where “*” represents one or more words that may be skipped over. For example,“call <*>“ may be repeated in the form of “call <login>“,“call <welcome>“, and “call <offer>“.”; Dwarakanath, ¶¶ [0021]) and using the calculated word frequency metrics to identify at least a portion of the eligible token words as high frequency eligible token words (“In some implementations, the cloud platform may select, as terms to be extracted, one or more words or one or more characters that are skipped over in a skip n-gram.”; Dwarakanath, ¶¶ [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Dwarakanath to include wherein processing the eligible token words includes calculating a word frequency metric for each of the eligible token words and using the calculated word frequency metrics to identify at least a portion of the eligible token words as high frequency eligible token words. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 9, the rejection of claim 8 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein the word frequency metric for a specific word in the eligible token words is a numerical statistic that is associated with a prevalence of the specific word in the specific process grouping and a uniqueness of the prevalence of the specific word in the specific process grouping with respect to the plurality of process groupings.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 9, Dwarakanath teaches wherein the word frequency metric for a specific word in the eligible token words is a numerical statistic (the system “identif[ies] a set of frequency values corresponding to a set of skip n-grams (e.g., a value of a frequency of a skip n-gram relative to one or more other skip n-grams)”; Dwarakanath, ¶¶ [0054]) that is associated with a prevalence of the specific word in the specific process grouping (the “may rank the skip n-grams based on a quantity of occurrences, and may select the subset of skip n-grams based on ranking the subset of skip n-grams.”; Dwarakanath, ¶¶ [0054]) and a uniqueness of the prevalence of the specific word in the specific process grouping with respect to the plurality of process groupings (“may provide information identifying the set of frequency values,” where the set of frequency values is the frequency value of each member of the set, thus including the uniqueness of the prevalence of a specific word in the specific process grouping, and where the frequency values are derived from the skip n-grams thus with respect to the plurality of process groups; Dwarakanath, ¶¶ [0054]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Dwarakanath to include wherein the word frequency metric for a specific word in the eligible token words is a numerical statistic that is associated with a prevalence of the specific word in the specific process grouping and a uniqueness of the prevalence of the specific word in the specific process grouping with respect to the plurality of process groupings. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 10 the rejection of claim 8 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein calculating the word frequency metric for a specific word in the eligible token words includes determining for the specific word a first value of word frequency in the specific process grouping and determining for the specific word a second value of word frequency among the plurality of process groupings.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 10, Dwarakanath teaches wherein calculating the word frequency metric for a specific word in the eligible token words includes determining for the specific word a first value of word frequency in the specific process grouping (the system “may rank the skipped words or characters and may select a subset of the skipped words or characters as terms, such as a particular quantity, a threshold quantity, a threshold percentage, or the like.”; Dwarakanath, ¶¶ [0055]) and determining for the specific word a second value of word frequency among the plurality of process groupings (a threshold percentage being a fractional percentage of total skipped words, where the numerator of said fraction is the first value and the denominator of said fraction is the second value.; Dwarakanath, ¶¶ [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Dwarakanath to include wherein calculating the word frequency metric for a specific word in the eligible token words includes determining for the specific word a first value of word frequency in the specific process grouping and determining for the specific word a second value of word frequency among the plurality of process groupings. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 11, the rejection of claim 10 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein the first value of word frequency is associated with a count of the specific word in the specific process grouping divided by a count of a total number of words in the specific process grouping.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 11, Dwarakanath teaches wherein the first value of word frequency is associated with a count of the specific word in the specific process grouping divided by a count of a total number of words in the specific process grouping (a threshold percentage being a fractional percentage of total skipped words, where the numerator of said fraction is the first value and the denominator of said fraction is the second value, and where the first value is divided by the second value to produce the percentage.; Dwarakanath, ¶¶ [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Dwarakanath to include wherein the first value of word frequency is associated with a count of the specific word in the specific process grouping divided by a count of a total number of words in the specific process grouping. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 13, the rejection of claim 10 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein calculating the word frequency metric for the specific word further comprises multiplying the first value of word frequency with the second value of word frequency.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 13, Dwarakanath teaches wherein calculating the word frequency metric for the specific word further comprises multiplying the first value of word frequency with the second value of word frequency (a threshold percentage being a fractional percentage of total skipped words, where the numerator of said fraction is the first value and the denominator of said fraction is the second value, and where the first value is divided by the second value to produce the percentage. As division can be viewed as multiplication by an inverse, the first value is multiplied by the second value.; Dwarakanath, ¶¶ [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Dwarakanath to include wherein calculating the word frequency metric for the specific word further comprises multiplying the first value of word frequency with the second value of word frequency. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 24, the rejection of claim 23 is incorporated. Claim 24 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claim 14 is/are rejected under 35 U.S.C. §103 as being unpatentable over Nguyen as applied to claim 1 above, and further in view of Roche.

Regarding claim 14, the rejection of claim 1 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein processing the eligible token words includes converting grammatical variants of the eligible token words to corresponding root forms.
Roche teaches systems and methods for the automatic processing of natural language text. (Roche, ¶ [0002]). Regarding claim 14, Roche teaches wherein processing the eligible token words includes converting grammatical variants of the eligible token words to corresponding root forms (“According to some embodiments, the preprocessor 110 may be configured to tokenize the text… [and] may additionally or alternatively perform lemmatization of words and/or use stemming,” where stemming of the tokenized text is converting grammatical variants of the eligible token words to corresponding root forms; Roche, ¶¶ [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Roche to include wherein processing the eligible token words includes converting grammatical variants of the eligible token words to corresponding root forms. The systems of Roche reduce “network bandwidth that would be otherwise utilized in redundant or unnecessary communications or transmissions of various data or inquiries to obtain desired data… due to the aggregation and linking of various pieces of pertinent information,” thus improving system performance with relation to text analysis. (Roche, ¶ [0084]).

Claims 15-18 is/are rejected under 35 U.S.C. §103 as being unpatentable over Nguyen as applied to claim 1, and further in view of Zhou.

Regarding claim 15, the rejection of claim 1 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein extracting the eligible text strings includes identifying sequences of text characters bounded by one or more specified delimiting text characters.
Zhou teaches systems and methods for evolving computer programs. (Zhou, ¶ [0001]). Regarding claim 15, Zhou teaches wherein the descriptive identifier is a combination of a plurality of words within the selected subset (“the feature vector provided by the example feature extractor 302 may include information indicative of a function name or an operation type of the legacy subtree,” where function name and operation type include one or more words within the selected subset.; Zhou, ¶¶ [0058]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Zhou to include wherein the descriptive identifier is a combination of a plurality of words within the selected subset. The predicted cluster identifiers of Zhou allow for “modification of a software product, after delivery of the product” which can be applied “to correct faults, to improve performance or other attributes.” (Zhou, ¶ [0014]).

Regarding claim 16, the rejection of claim 1 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite wherein the descriptive identifier is a combination of a process name associated with the specific process grouping and one or more words within the selected subset.
The relevance of Zhou is described above with relation to claim 15. Regarding claim 16, Zhou teaches wherein the descriptive identifier is a combination of a process name associated with the specific process grouping and one or more words within the selected subset (“the feature vector provided by the example feature extractor 302 may include information indicative of a function name {process name associated with the specific process grouping} or an operation type of the legacy subtree {and one or more words within the selected subset}”; Zhou, ¶¶ [0058]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Zhou to include wherein the descriptive identifier is a combination of a process name associated with the specific process grouping and one or more words within the selected subset. The predicted cluster identifiers of Zhou allow for “modification of a software product, after delivery of the product” which can be applied “to correct faults, to improve performance or other attributes.” (Zhou, ¶ [0014]).

Regarding claim 17, the rejection of claim 1 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite further comprising providing a user with an option to modify the determined descriptive identifier.
The relevance of Zhou is described above with relation to claim 15. Regarding claim 16, Zhou teaches further comprising providing a user with an option to modify the determined descriptive identifier (In one example, “The example ranking generator 406 generates the ranking report and provides the report to a user interface for a programmer, developer, etc., to view. For example, the report may include a list, in ascending order, of functions that can be utilized to fix, replace, and/or update the corresponding function of the legacy software 103.”; Zhou, ¶¶ [0063]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Zhou to include further comprising providing a user with an option to modify the determined descriptive identifier. The predicted cluster identifiers of Zhou allow for “modification of a software product, after delivery of the product” which can be applied “to correct faults, to improve performance or other attributes.” (Zhou, ¶ [0014]).

Regarding claim 18, the rejection of claim 1 is incorporated. Nguyen discloses all of the elements of the current invention as stated above. However, Nguyen fails to expressly recite further comprising storing in a configuration management database (CMDB) the descriptive identifier as an identifier of the specific process grouping.
The relevance of Zhou is described above with relation to claim 15. Regarding claim 16, Zhou teaches further comprising storing in a configuration management database (CMDB) the descriptive identifier as an identifier of the specific process grouping (“In the illustrated example of FIG. 2, the example TDB 208 receives encoded subtrees, cluster identifiers, and function names from the example function identifier 206 and stores the subtrees along with their respective cluster identifiers and function names.”; Zhou, ¶¶ [0045]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the events classification systems of Nguyen to incorporate the teachings of Zhou to include further comprising storing in a configuration management database (CMDB) the descriptive identifier as an identifier of the specific process grouping. The predicted cluster identifiers of Zhou allow for “modification of a software product, after delivery of the product” which can be applied “to correct faults, to improve performance or other attributes.” (Zhou, ¶ [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al. (U.S. Pat. No. 10,419,469) discloses systems and methods for data aggregation and processing of log data associated with a user session and a unique user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657    

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                                                                            
11/4/2022